Citation Nr: 0202676	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for eye disorders, 
claimed as astigmatism, myopia, and presbyopia.

2.  Entitlement to service connection for bilateral ptosis.

3.  Entitlement to service connection for residuals from 
bacteria after placement of an intrauterine device (IUD).

4.  Entitlement to service connection for premenstrual 
dysphoria disorder, claimed as depression.  

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for bilateral pes 
planus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to October 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied the veteran's 
claims service connection for eye disorders, bilateral 
ptosis, residuals from bacteria after placement of an IUD, 
premenstrual dysphoria disorder, a bilateral knee disorder, 
and bilateral pes planus.  

In July 2000, the veteran appeared for a personal hearing 
before a hearing officer at the RO in New Orleans, Louisiana.  
A transcript of that hearing is of record.  

The Board notes that the veteran was scheduled for a personal 
hearing in December 2001 before a Member of the Board in New 
Orleans, Louisiana, and given notice of the date and time 
thereof.  However, the veteran failed to appear for the 
hearing, and there is no indication of record that she 
requested a postponement of same.  Thus, this appeal 
continues as though her request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The veteran's astigmatism, myopia, and presbyopia are 
refractive errors or developmental defects, and there is no 
competent evidence of record which shows a nexus between an 
acquired eye disorder and any incident of active service.

2.  There is clear and unmistakable evidence to show that the 
veteran's ptosis of the right eyelid preexisted service; in-
service treatment for same was for ameliorating purposes; and 
there is clear and unmistakable evidence to show that her 
pre-existing ptosis of the right eyelid was not chronically 
worsened during service.

3.  There is no competent evidence of record of a nexus 
between claimed ptosis of the left eyelid and any incident or 
injury of active service. 

4.  There is no competent evidence of record which shows that 
the veteran currently has residuals from bacteria after 
placement of an IUD that could be related to an in-service 
incident or injury.

5.  There is no competent evidence of record which shows that 
the veteran's premenstrual dysphoria disorder is related to 
any in-service incident or injury.

6.  A bilateral knee disorder, to include arthritis, was not 
present until many years after service, and there is no 
competent evidence of record which shows a nexus between a 
current bilateral knee disorder and any incident or injury of 
service.

7.  There is no competent evidence of record to show a nexus 
between a claimed bilateral foot disorder and any in-service 
incident or injury.


CONCLUSIONS OF LAW

1.  Astigmatism, myopia, and presbyopia are not disabilities 
for VA compensation purposes, and a claimed acquired eye 
disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Ptosis of the right eyelid clearly and unmistakably pre-
existed service and was not aggravated therein, and ptosis of 
the left eyelid was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001).

3.  Claimed residuals from bacteria after placement of an IUD 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.304.

4.  A premenstrual dysphoria disorder, claimed as depression, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.304.

5.  A bilateral knee disorder was not incurred in or 
aggravated by active service, nor may arthritis of the knees 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).

6.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (not applicable here), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA and its implementing regulations when it adjudicated 
the issues pertinent to this case in August 1999.  
Nevertheless, after reviewing the claims folder, the Board 
finds that, with regard to the claims of entitlement to 
service connection for eyesight disorders, bilateral ptosis, 
residuals from bacteria after placement of an IUD, 
premenstrual dysphoria disorder, a bilateral knee disorder, 
and bilateral pes planus, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations and VA's duties have been fulfilled 
in this case.  By virtue of the August 1999 RO decision, and 
in a statement of the case issued in December 1999, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate her claims of service 
connection for eye disorders, bilateral ptosis, residuals 
from bacteria after placement of an IUD, premenstrual 
dysphoria disorder, a bilateral knee disorder, and bilateral 
pes planus.  

Significantly, the claims file shows that subsequent to 
enactment of the VCAA, the RO contacted the veteran by 
written correspondence in June 2001, whereby she was notified 
and informed of the VCAA and its provisions.  The RO has 
obtained all identified medical evidence, and there is no 
indication that there is any outstanding relevant evidence 
pertaining to the disabilities at issue, to include VA and 
private medical records, that has not been obtained.  The 
veteran has been provided VA compensation examinations that 
are adequate for adjudication of the issues in this case.  
Accordingly, the Board concludes that remanding this case for 
additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In sum, the facts relevant to the claim in 
this case have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA and its implementing regulations.

Background

The service medical records include a March 1973 medical 
examination report and report of medical history on her entry 
onto active duty, on which the veteran noted she was 
generally in "good health."  She responded affirmatively, 
however, when asked if she has or ever had any "eye 
trouble."  She noted that her menstrual pattern had changed 
and she experienced cramping in her legs.  The service 
examiner found that the veteran was near-sighted, she 
experienced cramps after exercising, and her menstrual 
pattern had changed from the beginning to the middle of each 
month.  Other than a vision test reflecting that the veteran 
was nearsighted, the clinical evaluation at the time of her 
entry onto active duty was negative for abnormal findings 
related to her eyes, knees, or feet, and was negative for a 
gynecological or psychological disorder.  

The service medical records also indicate that the veteran 
was fitted for contact lenses and glasses during her active 
duty.  Other records include a July 1973 clinical report 
showing that the veteran complained of a ptosis on her right 
eyelid "since entering boot camp" three months earlier.  It 
was noted at that time that the veteran had worn contact 
lenses over the last 7 years.  Physical examination revealed 
an obvious ptosis of the right eye.  The service examiner 
commented that the problem was determining "how long has she 
had this ptosis."  In September 1973, the veteran underwent 
surgery to correct the ptosis of her right upper eyelid.  It 
was noted that the right eye ptosis existed prior to the 
veteran's service.  Specifically, the service physician noted 
that the veteran had a "5-6 year history of ptosis of the 
right upper lid," and there was a questionable history of 
ptosis dating back to infancy.  There was no history of 
trauma or serious infections of the right eye.  Objective 
examination of both eyes prior to the procedure showed no 
abnormalities of the left eye.  There was a 2-3 millimeter 
ptosis of the right upper eye lid, with a minimum amount of 
swelling and redness.  Approximately 2 millimeters of the 
right upper tarsus were excised, along with the associated 
tarsal and palpebral conjunctiva.  One day after the surgery, 
the service physician found no remaining ptosis of the right 
upper eyelid.  

The service medical records also show that the veteran had 
IUDs that were removed and replaced during her active duty.  
An April 1973 service medical record reflects a normal pelvic 
examination.  A February 1974 outpatient record reflects that 
the veteran was treated for menstrual cramping.  An October 
1975 vaginal and cervical cytology examination revealed that 
the veteran's cervix, uterus, and adnexa were normal, and an 
IUD was in place.  Records of routine pelvic examinations in 
October 1975 and March 1977 are associated with the service 
medical records; the March 1977 examination report shows that 
the veteran had an IUD inserted 6 years earlier.  The October 
1975 and March 1977 pelvic examinations revealed that the 
veteran's uterus was retroflexed, but both records reflect 
normal pelvic examinations.  
The remainder of the service medical records, including the 
October 1977 medical examination report and report of medical 
history on her separation from service, are negative for any 
injury or chronic disease related to the veteran's eyes, IUD, 
knees, or feet.  The service records are also negative for a 
psychological condition.  

Of record is a July 1979 medical examination report and 
report of medical history generated on the veteran's 
enlistment to the Naval Reserves.  The veteran reported that 
she was in "excellent health," and did not take 
prescription medication.  Other than a notation that the 
veteran wore contact lenses to correct her vision, the 
service examiner's clinical examination was negative for 
physical or psychological health problems.

The post-service medical records include private medical 
reports showing that the veteran underwent a blepharoplasty 
in March 1983 in order to correct a "longstanding eyelid 
deformity."  The physician who performed the surgery stated 
that the procedure was done to remove redundant upper and 
lower skin on the veteran's eyelids.  It was noted that the 
lower eyelid defect was probably familial in character since 
the veteran was relatively young for that type of deformity.  
The physician reported that the in-service procedure to 
correct right eye ptosis "undoubtedly has played some part 
in re-development of redundant skin of the upper eyelids."  
The physician reported that the blepharoplasty was performed 
because of a medical problem consisting of familiar lower 
eyelid fat pad redundancy, as well as residual redundancy of 
the right upper eyelid, secondary to the ptosis surgically 
corrected 10 years previously.  

Medical reports obtained from a private hospital reflect that 
the veteran was seen in March 1993 with complaints primarily 
related to abdominal pain.  On clinical evaluations, the 
veteran denied vaginal discharge and bleeding.  Pelvic 
examinations were negative for any abnormality of her cervix.  
The veteran's uterus was nontender, and her adnexa were 
within normal limits.  The hospital records are negative for 
any complaints or clinical findings related to the veteran's 
eyes, knees, and feet.  Likewise, the clinical records are 
negative for findings of any psychological problems.  
In May 1997, the veteran complained to a private eye doctor 
that her vision was blurry, with a burning sensation and 
dryness in her eyes.  Physical examination of her eyes 
revealed no abnormality of either eyelid.  The diagnosis was 
myopic astigmatism and presbyopia.  A letter from a different 
optometrist shows that the veteran was seen for a routine eye 
examination in July 1998.  She was not wearing contact lenses 
at that time, and she did not mention any prior eye problems.  
The optometrist reported that the eye examination was 
essentially normal, with a slight increase in the veteran's 
myopic prescription to correct her vision to 20/20.  

Records obtained from other private physicians include 
examination reports dated in March and April 1998, showing 
that the veteran complained of general malaise, depression, 
and anger immediately preceding her periods.  She also 
complained of knee pain.  The records do not reveal specific 
clinical findings related to the veteran's claims in this 
case.  A March 1998 report indicates that a pap smear at that 
time was within normal limits.  

Private medical records pertaining to the veteran's knees 
include a March 1998 outpatient report showing that the 
veteran had medial left knee pain and pain at the left 
talonavicular joint.  The physician found that most of the 
veteran's pain was from chondromalacia of her patella.  There 
was some patellofemoral crepitance with tenderness underneath 
the patella, and joint line tenderness medially.  The 
physician reported that there was no history of any injuries, 
and X-ray studies "look[ed] good."  A treatment regimen 
included exercises to relieve pain from the chondromalacia.  

The veteran was afforded VA examinations in May and July 
1999.  On a May 1999 VA eye examination, it was noted that 
the veteran had worn glasses or contacts for myopia of both 
eyes since childhood.  Her present glasses were progressive 
bifocals, which did not allow her room for viewing close 
work, computer work, and reading.  Straight line bifocals 
were recommended.  The diagnosis was myopia, astigmatism, and 
presbyopia, which were considered fully correctable with 
glasses.  The physician noted that the veteran's eye 
condition was permanent, stable, and had been present since 
childhood.  It was expressly noted that the veteran's vision 
disorders could not be related to any in-service activity.  

On a VA gynecological examination in May 1999, it was noted 
that the veteran had no complaints about her last menstrual 
cycle, which occurred approximately two weeks prior to the 
examination.  A pelvic examination revealed normal female 
external genitalia.  There were no vulvar or vaginal lesions, 
and no cervical masses.  Her uterus and adnexa were of normal 
size.  

On a VA foot examination in July 1999, the veteran complained 
of pain in both feet, with the most severe pain at the bottom 
of each foot.  She reported that she first felt bilateral 
arch pain in 1993, but she denied any injury to either foot.  
She told the physician that her feet did not hurt as long as 
she wore custom-molded functional orthotic devices.  She 
stated that she could remain standing for only one hour when 
she did not use the orthotics, but the amount of time she 
could stand was not limited when she used them.  Objective 
examination of her feet revealed no evidence of a collapse in 
the middle arch of either foot.  The veteran experienced 
minimal pain when direct pressure was applied to the medial 
plantar fascia band of each foot.  There was no pain with 
ankle joint range of motion, subtalar joint range of motion, 
or first metatarsophalangeal joint range of motion.  X-ray 
studies did not demonstrate any evidence of a flatfoot 
deformity, although the subtalar joint showed evidence of 
mild pronation at the rear of the foot.  X-ray studies of the 
left foot showed some abnormal osseous formation at the 
plantar aspect of the weightbearing surface of the calcaneus, 
which was possibly "the result of some form of trauma or an 
abnormality such as Reiter's."  The X-ray studies did reveal 
evidence of a splayfoot deformity, with mild hypertrophic 
fifth metatarsal head resulting in the talar bunion 
deformity, and also a mild first metatarsophalangeal joint 
bunion deformity.  The physician concluded the examination 
report by stating that the veteran:

[A]ppears to have a mild amount of ductus 
of the left foot more so than the right 
foot.  Again, there is no evidence of a 
flatfoot deformity.  There is evidence of 
a splayfoot deformity along with some 
abnormal changes of the heel of the left 
foot.  [The veteran] also showed some 
evidence of pronation of the rear foot, 
and this is probably why the orthotic 
devices seem to give her some relief of 
her pain . . . .

On a July 1999 VA examination of her knees, the veteran 
reported that she developed knee pain while performing a job 
that required her to frequently climb stairways.  She 
reported that she had changed jobs, however, and her knees 
did not currently bother her.  The veteran reported that her 
knees did not swell, they never locked or gave way, and she 
had minimal problems negotiating stairways.  An objective 
examination revealed no swelling, deformity, or tenderness in 
or around the patella or the joint lines.  X-ray studies 
showed minimal degenerative osteoarthritic changes of both 
knees.  The diagnosis was minimal degenerative joint disease 
of both knees, asymptomatic at the time of the examination.  

On a July 1999 VA mental disorders examination, the veteran 
denied "having problems" during her active duty, but stated 
that she might have "drunk to much."  She told the examiner 
that she had held many different jobs after her separation 
from service, and she recalled having problems getting along 
with co-workers in most of her jobs.  She reported that she 
worked alone at her then-current job, and did not have 
problems getting along with her co-workers.  The veteran 
complained of depressive episodes that tended to occur five 
days prior to her menstrual cycle, with abatement of symptoms 
with the onset of menses.  The symptoms included crying 
spells, irritability, problems with concentration, decreased 
interest in things, insomnia, feelings of hopelessness, and 
low self-esteem.  The veteran also described that she was 
mistrustful of others, and fears becoming helpless and 
dependent upon others.  She admitted to heavy drinking in the 
service, and admitted that she had a problem with alcohol.  A 
mental status evaluation revealed that the veteran was alert, 
oriented, and cooperative.  She did not appear depressed.  
Although she was depressed a few days prior to the 
examination, she said she noted an improvement since taking 
an antidepressant, and with the onset of her menses on the 
day of the VA examination.  She was not psychotic, although 
she had paranoid thoughts.  There was a presence of features 
suggestive of personality disorder of longstanding duration.  
The Axis I diagnosis was:  (1) premenstrual dysphoric 
disorder, which would abate with the beginning of her cycle, 
and (2) alcohol abuse, in early remission.  The Axis II 
diagnosis was personality disorder, not otherwise specified.  
The Axis III diagnosis was bilateral knee problems by 
history, and bilateral pes planus by history.  The Axis IV 
diagnosis was mild stress, which the physician noted was 
related to problems the veteran had adjusting to her age.  

At the June 2000 personal hearing at the RO, the veteran 
reported that she experienced pain and infections during her 
service that she associated with her IUD.  She contented that 
an IUD used for birth control during her active duty caused 
bacteria, which in turn caused cervical dysplasia.  She 
testified that a physician had informed her that the IUD 
caused bacteria.  Regarding her claim based on bilateral pes 
planus, the veteran testified that she experienced foot pain 
during active duty, but she did not complain about it to 
service medical personnel.  She recalled that having to wear 
two-inch heels with her dress uniform exacerbated her foot 
pain.  She said she initially received treatment for foot 
pain in 1994 or 1995.  Her current foot problems included 
fallen arches and occasional swelling.  She testified that 
she was unemployed due to her disabilities, in part because 
foot and leg pain prevented her from walking and standing as 
much as her job required.  

Regarding her knees, the veteran testified that she first 
felt bilateral knee pain when her knee "got stuck" while 
marching during basic training.  As with her foot pain, the 
veteran did not complain of knee pain to service medical 
personnel.  She testified that she was first treated for knee 
pain in the early 1990's.  Her knee pain made it difficult 
for her to squat, and Aleve provided occasional relief.  
Regarding her eyes, the veteran testified that her eyelids 
became droopy after her entry onto active duty.  She 
testified that a private physician told her that the in-
service procedure to remove the right eye ptosis was 
primitive, and as a consequence she underwent the March 1983 
blepharoplasty.  The veteran further testified that she was 
fitted for contact lenses during service, but the lenses were 
ill-fitting and hurt constantly.  She testified that a 
service physician told her that she sustained mechanical 
damage from the contact lenses.  The veteran stated her 
belief that her eyesight deteriorated since she wore the ill-
fitting contact lenses. 

Regarding her claim of service connection for a premenstrual 
dysphoric disorder, the veteran testified that she had had 
depressive episodes during service, but was not properly 
evaluated or given proper attention during her active duty.  
The current diagnosis of premenstrual dysphoric disorder (as 
shown in the July 1999 VA examination report) was noted, and 
the veteran reported that she was taking Zoloft.  

Of record are VA outpatient records, dated from April to 
November 1999, revealing that the veteran denied any major 
illness.  She was, however, concerned that her hormone level 
was "off."  She complained of tiring easily and having 
depressed feelings prior to her menstrual cycles.  She 
complained of depression generally, and stated that her 
depression began approximately 10 years earlier, but she had 
only sought treatment for depression over the prior three 
years.  Other health complaints noted in the outpatient 
records include a history of dry eyes and poor vision, flat 
feet with low back pain, and poor memory.  A July 1999 report 
noted that the veteran denied any acute complaints when she 
presented for a pap smear at that time.  The outpatient 
records are negative for objective clinical findings related 
to the veteran's eyes, genitalia, knees, or feet.  

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when she 
entered into military service except for conditions noted on 
her entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In this case, the veteran's enlistment 
examination indicated no abnormalities of the eyelids, to 
include ptosis.

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  In determining whether a disorder existed prior to 
entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  If universally recognized medical 
principles establish the existence of a disorder prior to 
entry into service, no other confirmation is needed.  38 
C.F.R. § 3.303(c).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); and see 
Boyer v. West, 210 F.3d 1039 (Fed. Cir. 2000) (a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability); Mercado-Martinez v. West, 11 Vet. App. 415 
(1998) (in order to establish service connection of a 
particular disability, a claimant must establish he or she 
has that disability and that a relationship exists between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service); Watson v. Brown, 4 Vet. App. 309 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2001).  Such conditions are part of a life-long defect, and 
are normally static conditions which are incapable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990) 
(O.G.C. Prec. 67-90) at 1.

VA General Counsel has advised that when a disease is of a 
congenital nature, VA adjudicators are justified in finding 
that such disease pre-existed service, but that in cases 
where the disease is first manifest in service, guidance from 
medical authorities may be necessary regarding the actual 
time of inception.  See VAOPGCPREC 82-90 (originally issued 
as VAOPGCPREC 1-85).  Typically in these cases, entitlement 
to service connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A "lasting worsening of the condition"--that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the purposes 
of 38 U.S.C.A. §§ 1110 and 1113, in the case of any veteran 
who served for ninety days or more during a period of war and 
a chronic disease, including arthritis, becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133; 38 C.F.R. § 3.307, 3.309.  

Resolution of the issue in this case must be considered on 
the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection are based on a review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 
16 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As shown, in order to establish service connection there must 
be competent evidence in the form of a medical opinion 
establishing a nexus between the veteran's current medical 
disorders and an in-service injury or incident.  The 
veteran's statements regarding in-service occurrences of eye 
disorders, bilateral ptosis, residuals from bacteria after 
placement of an IUD, premenstrual dysphoria disorder, a 
bilateral knee disorder, and bilateral pes planus, in 
conjunction with current symptoms allegedly associated with 
the disorders, cannot by themselves establish the nexus 
between any current disorders and her military service.  That 
is, lay persons are not competent to offer medical opinions.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the veteran is competent to say whether she had 
symptoms related to the various disorders at issue in this 
case during her active service, she is not competent to 
establish a causal link between any current disability and an 
in-service injury or incident, as this is an issue of medical 
determination which requires medical expertise in order to 
have probative value.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

Regarding the claimed disabilities of bilateral pes planus 
and residuals from bacteria after placement of an IUD, in 
order to establish service connection for those particular 
disabilities, there must be competent evidence of a current 
(emphasis added) disability related to pes planus, or related 
to residuals of bacteria due to placement of an IUD.  Here, 
there is no such evidence of record. 

As shown above, the post-service medical evidence relating to 
the veteran's claims amounts to private and VA medical 
records dated from March 1983 to November 1999.  A review of 
the claims folder reveals that the entirety of the post-
service medical records are devoid of clinical findings of a 
current flat foot condition, or a condition establishing 
residuals of bacteria due to the veteran's in-service 
placement of an IUD.  In view of the lack of any medical 
evidence of a current diagnosis of pes planus or disability 
due to bacteria caused by the placement of an IUD, the 
veteran has not met the necessary requirement to establish 
service connection, i.e., establishing a current disability 
by medical diagnosis.  For the reasons stated above, and in 
the absence of competent medical evidence of a current 
diagnosis of pes planus or a disability due to bacteria after 
placement of an IUD, the veteran's claim of service 
connection for said disabilities must be denied.  See 
Hickson; Pond; Godfrey, all supra.

Regarding the claims of service connection for astigmatism, 
myopia, and presbyopia, the relevant service medical evidence 
of record shows that the veteran's vision was corrected by 
prescription eyewear, including contact lenses.  The Board 
notes that congenital or developmental defects and refractive 
error of the eye are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Such conditions are part of a life-long 
defect, and are normally static conditions which are 
incapable of improvement or deterioration.  See VAOGCPREC 67-
90 (1990) (O.G.C. Prec. 67-90) at 1.  As to an acquired eye 
disorder, there is no competent evidence of a nexus between 
any current acquired eye disorder and service.  In fact, 
there is no diagnosis of any eye disability which would 
result from disease or injury.  As there is no evidence which 
connects a diagnosed eye disability to disease or injury in 
service, the claim must be denied. 

As to the veteran's claim of service connection for bilateral 
ptosis, the pre-enlistment examination was negative for any 
finding relating to ptosis of either eyelid, thereby raising 
a presumption of soundness.  However, the presumption of 
soundness can be rebutted if clear and unmistakable evidence 
demonstrates that the disease or injury existed prior to 
induction and was not aggravated by active service.  38 
U.S.C.A. §§ 1111, 1153.  A July 1973 clinical report shows 
that the veteran complained of a ptosis on her right eyelid 
"since entering boot camp" three months earlier and, in 
September 1973, the veteran underwent surgery to correct the 
ptosis of her right upper eyelid.  It was noted at that time 
that the right eye ptosis existed prior the veteran's 
service.  Specifically, the service physician noted that the 
veteran had a "5-6 year history of ptosis of the right upper 
lid," and there was a questionable history of ptosis dating 
back to infancy.  One day after surgery, the service 
physician found no remaining ptosis of the right upper 
eyelid.  

There is no medical evidence to show ptosis of the left 
eyelid during service, nor is there any medical evidence to 
causally link claimed current ptosis of the left eyelid to 
any incident of service.  As to the ptosis of the right 
eyelid, the Board finds that the service physician notation 
that the veteran had a "5-6 year history of ptosis of the 
right upper lid" is clear and unmistakable evidence of a 
pre-existing right eyelid ptosis.  Accordingly, the Board 
finds that the presumption of soundness is rebutted by this 
clear and unmistakable evidence.

The question remains whether the veteran's ptosis of the 
right eyelid was aggravated during service.  The veteran was 
treated surgically for her bilateral ptosis while on active 
duty.  However, the usual effects of treatment during service 
to ameliorate a pre-existing condition does not automatically 
constitute aggravation where the condition is no more 
disabling than it was prior to service.  See Verdon v. Brown, 
8 Vet. App. 529 (1996).  Stated somewhat differently, merely 
because the veteran received documented treatment for her 
ptosis during service is not sufficient, in and of itself, to 
show aggravation of the pre-existing condition, particularly 
in the absence of any long-standing, permanent increase in 
the severity of the disorder.  Here, private medical reports 
show that, when the veteran underwent a blepharoplasty in 
March 1983, a physician reported that the in-service 
procedure to correct right eye ptosis "undoubtedly has 
played some part in re-development of redundant skin of the 
upper eyelids."  It is not clear from this statement whether 
such development of redundant skin of the upper right eyelid 
represented and actual increase in what was present at the 
time the veteran entered service.  In any event, subsequent 
eye examinations, to include a private eye evaluation in May 
1997, and VA eye examinations in May and July 1999, failed to 
show any evidence of ptosis of either eyelid.  With no 
current medical evidence of the claimed disability, it 
obviously follows that there was no permanent increase in the 
right eyelid ptosis during service.  The normal eye 
examinations constitute clear and unmistakable evidence to 
rebut any presumption of aggravation during service.

The Board has also considered the veteran's testimony 
pertaining to a physician who told her that the in-service 
surgery she underwent to excise a right eye ptosis was 
"primitive," and resulted in the need for additional eye 
surgery in March 1983.  As to that contention, it must be 
noted that the U.S. Court of Appeals for Veterans Claims has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute the medical evidence, as "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this regard, the Board 
notes that, aside from the veteran's own testimony on the 
matter of what a physician reported to her, the record is 
devoid of evidence substantiating any such admission by 
medical personnel.  Moreover, as noted above, subsequent eye 
examinations fail to show the claimed disability.

Regarding the claims of service connection for premenstrual 
dysphoria disorder (claimed as depression), and a bilateral 
knee disorder, the October 1977 separation examination was 
essentially normal, and the post-service medical evidence 
shows that her current knee disorder and depression were 
first shown no earlier than six years after service.  While a 
knee disorder and depression have been noted in recent years, 
the evidence of record is negative for establishing that the 
veteran's bilateral knee disorder and depression are 
associated in any manner with any incident or injury of her 
military service.  In the absence of competent medical 
evidence of a nexus between the veteran's current bilateral 
knee disorder and depression with any incident of service, 
the Board finds that service connection for said disabilities 
is not warranted.

In sum, as competent evidence of a nexus between claimed 
residuals of bacteria after placement of an IUD, a depressive 
disorder, a bilateral knee disorder, and claimed bilateral 
pes planus, and active service has not been furnished, the 
veteran has failed to establish service connection for such 
disabilities.  See Hickson, 12 Vet. App. at 253; Pond, 12 
Vet. App. at 346 (1999); Godfrey, 7 Vet. App. at 406.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49.


ORDER

Service connection for eye disorders, claimed as myopia, 
astigmatism, and presbyopia, is denied.

Service connection for bilateral ptosis is denied.

Service connection for residuals from bacteria after 
placement of an IUD is denied.

Service connection for premenstrual dysphoria disorder is 
denied.  

Service connection for a bilateral knee disorder is denied.

Service connection for bilateral pes planus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

